Title: To Thomas Jefferson from Geismar, 26 February 1780
From: Geismar, Baron von
To: Jefferson, Thomas



Sir
N. York febr: 26th. 1780

I take the liberty to send Your Excellency a parcel of letters for the Regiment of Hessen Hanau. Though I have not opened them, I beleave I may assure that they Contain nothing which concerns public Affaires, nor anny thing prejudicial to the Americans. I flatter myself that You will be kind enough to order them, opened or not, to be delivred Save [safe] to Brigadier General de Gall. There is an other letter for Gen: Gall with a news paper containing some letters of Gen: Bourgoyne, which if Your Excelency has no objection I wish to be delivred to him. An other to our paye master Lieut. Sartorius, concerning some private business of my one [own], and which I sealed for fear a Small Bill might been dropt.
I am not exchanged yet and therefore may have the Pleasure to meet Your Excellency in Virginia once more, where and under what-ever Condition it may by [be]; I will be happy to see my friends; and among which I am particularly indeted to Your Excellency for the Civilitys and Kindness shown to me during my stay there.
I hope Madame and the little family are well. To all I present my Respects and beg in particular to be remembered to my little friend Paty.
I have the honour to be with great Respect, Sir! Your Excelencys Most Obed: Very humbl’ Servant,

De Geismar

